Per Curiam.

The order appealed from should be reversed and the determination of the commission reinstated (see Matter of Mouakad v. Ross, 274 App. Div. 74). We think it is implicit in the determination that the cross application for a decrease of rent based on a diminution of services was considered and passed upon by the commission. In fixing the value of property for the purpose of determining whether the landlord was receiving a reasonable return, the assessed valuation, particularly where there has been an adjudication thereof, may be treated as presumptive evidence. Of course, that presumption is not conclusive. It should be considered, however, together with any other appropriate evidence relating to value, to the nature and quality of the service rendered, and to the comparable rentals received for similar accommodations, which may be offered by a party in interest, or as the result of independent investigations of the commission itself and made part of the record. That was the procedure substantially followed by the commission in this case.
The order appealed from should be reversed, without costs.